Detailed Action
The instant application having Application No. 16/712,483 has a total of 19 claims pending in the application; there are 2 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the arguments filed 8/16/21. Claims 64-82 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/21 has been entered.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 64-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 64 recites “deleting the identified memory portions from the snapshot of the first virtual machine.” Applicant has cited p. 19, para. 2, page 16, para. 2, 4 and page 27, para. 3 for support. Page 27, para. 3 discusses examining the memory of a VM snapshot in a non-running state, but does not discuss deleting portions from the snapshot. However, deleting identified memory portions is mentioned in page 19, para. 2, where selected portions of memory are removed or paged out from the VM, not the snapshot. It is unclear where deleting from the snapshot of the VM is taking place, as page 19, para. 2 discusses deleting from the VM and not the snapshot.  Claim 77 recites similar limitations and is rejected based on the same rationale. Dependent claims 65-76 and 78-82 fail to remedy the deficiencies of the independent claims 64 and 77 and are rejected based on the same rationale.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 64-70 and 75-82 are rejected under 35 U.S.C. 103 as being unpatentable over Lagar-Cavilla et al. (U.S. Patent Application Publication No. 2013/0055252), herein referred to as Lagar-Cavilla et al. in view of Dwarampudi et al. (U.S. Patent No. 9,098,514), herein referred to as Dwarampudi et al.
Referring to claim 64, Lagar-Cavilla et al. disclose as claimed, a method, comprising: creating a snapshot of a first virtual machine (VM) (see para. 28, where the cloning manager acquires a snapshot of the memory associated with the parent VM); creating a clone based on the snapshot of the first VM (see para. 29-30, where a virtual machine is cloned, and the snapshot information is used to identify associated memory, and not all pages are copied, as stipulated in para. 23); detecting memory regions of the first VM to be copied to the clone, the detected memory regions being less than an entire memory contents of the first VM (para. 23-25, where the cloned VM copies a limited amount of state information based on information from the snapshot, and has a smaller memory footprint. Also see para. 55); allocating a memory region for the clone, the region being less than a total memory of the clone (see para. 31, where each clone VM is allocated its own physical memory. See Fig. 1B and para. 24-26, where the cloned VM has access to the parent VM’s memory); and populating the allocated region of the clone with the detected memory regions of the first VM (Also see para. 23, where the cloned VM copies a limited amount of state information based on information from the snapshot. Also see para. 55); determining that additional memory contents are needed by the clone; and fetching the additional memory contents on demand (see para. 25-26 and 30-31, where in the context of a page fault, a cloned virtual machine would fetch the page on demand for the cloned virtual machine).

	However, Dwarampudi et al. disclose examining memory of the snapshot of the first virtual machine, the examining memory comprising tracking accesses to the memory by the first virtual machine (see col. 6, lines 39-47, where the idleness of a VM file may be detected to determine if it is substantially unused for a period of time to determine if a VM file should be archived); identifying memory portions that have not been accessed within a predetermined period of time (see col. 9, lines 29-65, where it is determined where user and process activity may be monitored on a VM, and therefore if idle, then the memory storing the virtual machine file would not have been accessed); and deleting the identified memory portions from the snapshot of the first virtual machine (see col. 10, lines 14-44, where the virtual machine file may be archived. Also see col. 29, lines 55-60, where the virtual machine file may be deleted if idle for a predetermined period of time. When applied to Lagar-Cavilla et al., this would also allow for monitoring of the snapshot memory of the VM and deleting from the snapshot of the VM).
	Lagar-Cavilla et al. and Dwarampudi et al. are analogous art because they are from the same field of endeavor of virtual machines (see Lagar-Cavilla et al., abstract, and Dwarampudi et al., col. 2, lines 5-46, regarding virtual machines).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lagar-Cavilla et al. to comprise examining memory of the snapshot of the first virtual machine, the examining memory comprising tracking accesses to the memory by the first virtual machine; identifying memory portions that have not been accessed within a predetermined period of time; and 
As to claim 65, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the method of claim 64, wherein an amount of the allocated memory may be adjusted (see Lagar-Cavilla et al., para. 26, where an example is given of a page fault fetch for some user code for the cloned VM. Therefore, the amount of allocated memory may be adjusted).  
As to claim 66, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the method of claim 64, wherein creating the snapshot of the first VM further comprises: detecting memory regions of the first VM that require pre-loading before the clone begins executing (see Lagar-Cavilla et al., para. 47, where when the parent VM snapshot is taken, the captured memory is inspected, and elements are tagged so that fetches and prefetches may occur as executed by a clone VM); and writing locations of the detected memory regions that require pre-loading to a snapshot file (see Lagar-Cavilla et al., para. 55, where the state information is copied to a clone VM, which contains address locations formation that is already cached in a parent VM). 
As to claim 67, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the method of claim 66, wherein writing the locations to the snapshot file comprises using information in a page table data structure reflecting translations between virtual addresses and physical frame numbers (PFNs) (see Lagar-Cavilla et al., para. 53, where page a page table structure is used which includes page records corresponding to frames of memory. Also see para. 37, where a page/frame table is used to store mapping information linking virtual addresses to physical addresses).  
As to claim 68, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the method of claim 66, wherein the detected memory regions span internal operating system data structures (see Lagar-Cavilla et al., para. 53, where the memory is inspected for OS related information. Also see para. 47, where captured information may reveal user code/data and kernel code/data, and information unique to the OS).  
As to claim 69, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the method of claim 66, further comprising resuming the clone, the resuming comprising:  3Application No.: Not Yet AssignedDocket No.: GOOGLE 3.3-2019 CON CON loading the locations of the memory regions from the snapshot file (see Lagar-Cavilla et al., para. 37, where a page/frame table is used to store mapping information linking virtual address to physical addresses. Also see para. 33, where a copy of a portion of memory from the parent VM may be stored in the cloning data store); and for each region: allocating additional memory to hold the region's contents; loading the region's contents from the snapshot file into the allocated additional memory (see Lagar-Cavilla et al., para. 41-42, where a prefetch instruction allocates portions of memory and would prefetch or fetch data. Also see para. 57); and directing a VM management system to place the allocated additional memory into a virtual random access memory (RAM) of the clone (see Lagar-Cavilla et al., para. 54, where state information links address locations already cached in the parent VM. Therefore the cloned VM would have a virtual RAM including the parent VM’s memory).  
As to claim 70, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the method of claim 64, further comprising: allocating additional memory on demand as required by the clone (see Lagar-Cavilla et al., para. 26, where an example is given of a page fault fetch for some user code for the cloned VM); and streaming the contents of the additional memory from the snapshot on demand as required by the clone (see Lagar-Cavilla et al., para. 23-24, where the cloned VM can access the parent memory of the parent VM, and therefore doesn’t have to duplicate that data).  
As to claim 75, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the method of claim 64, further comprising: creating a second clone (see Lagar-Cavilla et al., Fig. 1B and para. 17-26, where multiple clone VMs may be created using the first VM);  4Application No.: Not Yet AssignedDocket No.: GOOGLE 3.3-2019 CON CONallocating a second memory region for the second clone, the second memory region being less than the entire memory contents of the first VM see Lagar-Cavilla et al., para. 23-25, where the cloned VM copies a limited amount of state information based on information from the snapshot, and has a smaller memory footprint. Also see para. 55).  
As to claim 76, Lagar-Cavilla et al. and Dwarampudi et al.also disclose the method of claim 64, wherein, the populating the allocated region of the clone is done without examining the contents of the first VM memory (see Lagar-Cavilla et al., Fig. 1B and para. 24-26, where the cloned VM has access to the parent VM’s memory, where memory is colored or tagged only for classification purposes. The contents are not examined).  
Referring to claim 77, Lagar-Cavilla et al. disclose as claimed, a system, comprising: a host machine including a virtual machine (VM) monitor (see para. 12, where a VMM creates virtual machines on underlying hardware resources. Also see para. 19-20), configured to: create a snapshot of a first VM (see para. 28, where the cloning manager acquires a snapshot of the memory associated with the parent VM); create a clone based on the snapshot of the first VM (see para. 29-30, where a virtual machine is cloned, and the snapshot information is used to identify associated memory, and not all pages are copied, as stipulated in para. 23); detect memory regions of the first VM to be copied to the clone, the detected memory regions being less than an entire memory contents of the first VM (para. 23-25, where the cloned VM copies a limited amount of state information based on information from the snapshot, and has a smaller memory footprint. Also see para. 55); allocate a memory region for the clone, the allocated memory region being less than a total memory of the clone (see para. 31, where each clone VM is allocated its own physical memory. See Fig. 1B and para. 24-26, where the cloned VM has access to the parent VM’s memory); and populate the allocated region of the clone with the detected memory regions of the first VM (Also see para. 23, where the cloned VM copies a limited amount of state information based on information from the snapshot. Also see para. 55); determining that additional memory contents are needed by the clone; and fetching the additional memory contents see para. 25-26 and 30-31, where in the context of a page fault, a cloned virtual machine would fetch the page on demand for the cloned virtual machine).
Lagar-Cavilla et al. disclose the claimed invention except for examining memory of the snapshot of the first virtual machine, the examining memory comprising tracking accesses to the memory by the first virtual machine; identifying memory portions that have not been accessed within a predetermined period of time; and deleting the identified memory portions from the snapshot of the first virtual machine.
	However, Dwarampudi et al. disclose examining memory of the snapshot of the first virtual machine, the examining memory comprising tracking accesses to the memory by the first virtual machine (see col. 6, lines 39-47, where the idleness of a VM file may be detected to determine if it is substantially unused for a period of time to determine if a VM file should be archived); identifying memory portions that have not been accessed within a predetermined period of time (see col. 9, lines 29-65, where it is determined where user and process activity may be monitored on a VM, and therefore if idle, then the memory storing the virtual machine file would not have been accessed); and deleting the identified memory portions from the snapshot of the first virtual machine (see col. 10, lines 14-44, where the virtual machine file may be archived. Also see col. 29, lines 55-60, where the virtual machine file may be deleted if idle for a predetermined period of time. When applied to Lagar-Cavilla et al., this would also allow for monitoring of the snapshot memory of the VM and deleting from the snapshot of the VM).
	Lagar-Cavilla et al. and Dwarampudi et al. are analogous art because they are from the same field of endeavor of virtual machines (see Lagar-Cavilla et al., abstract, and Dwarampudi et al., col. 2, lines 5-46, regarding virtual machines).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lagar-Cavilla et al. to comprise examining memory of the snapshot of the first virtual machine, 
As to claim 78, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the system of claim 77, wherein in creating the snapshot of the first VM, host machine is further configured to: detect memory regions of the first VM that require pre-loading before the clone begins executing (see Lagar-Cavilla et al., para. 47, where when the parent VM snapshot is taken, the captured memory is inspected, and elements are tagged so that fetches and prefetches may occur as executed by a clone VM); and write locations of the detected memory regions that require pre-loading to a snapshot file (see Lagar-Cavilla et al., para. 55, where the state information is copied to a clone VM, which contains address locations formation that is already cached in a parent VM).  
As to claim 79, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the system of claim 78, wherein writing the locations to the snapshot file comprises using information in a page table data structure reflecting translations between virtual addresses and physical frame numbers (PFNs) (see Lagar-Cavilla et al., para. 53, where page a page table structure is used which includes page records corresponding to frames of memory. Also see para. 37, where a page/frame table is used to store mapping information linking virtual addresses to physical addresses).  
As to claim 80, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the system of claim 78, wherein the host is further configured to resume the cloned VM, the resuming comprising: loading the locations of the memory regions from the snapshot file (see Lagar-Cavilla et al., para. 37, where a page/frame table is used to store mapping information linking virtual address to physical addresses. Also see para. 33, where a copy of a portion of memory from the parent VM may be stored in the cloning data store); and5Application No.: Not Yet AssignedDocket No.: GOOGLE 3.3-2019 CON CON for each region: allocating additional memory to hold the region's contents; see Lagar-Cavilla et al., para. 41-42, where a prefetch instruction allocates portions of memory and would prefetch or fetch data. Also see para. 57); and directing a VM management system to place the allocated additional memory into a virtual random access memory (RAM) of the clone (see Lagar-Cavilla et al., para. 54, where state information links address locations already cached in the parent VM. Therefore the cloned VM would have a virtual RAM including the parent VM’s memory).  
As to claim 81, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the system of claim 77, wherein the host is further configured to: allocate additional memory on demand as required by the clone (see Lagar-Cavilla et al., para. 26, where an example is given of a page fault fetch for some user code for the cloned VM); and stream the contents of the additional memory from the snapshot on demand as required by the clone (see Lagar-Cavilla et al., para. 23-24, where the cloned VM can access the parent memory of the parent VM, and therefore doesn’t have to duplicate that data).  
As to claim 82, Lagar-Cavilla et al. and Dwarampudi et al. also disclose the system of claim 77, wherein the host is further configured to: allocate a second memory region for a second clone, the second memory region being less than the entire memory contents of the first VM (see Lagar-Cavilla et al., Fig. 1B and para. 17-26, where multiple clone VMs may be created using the first VM. See para. 23-25, where the cloned VM copies a limited amount of state information based on information from the snapshot, and has a smaller memory footprint. Also see para. 55).
Claims 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Lagar-Cavilla et al. in view of Dwarampudi et al. and in view of Khandekar et al. (U.S. Patent No. 7,577,722), herein referred to as Khandekar et al.
As to claim 71, Lagar-Cavilla et al. and Dwarampudi et al. disclose the claimed invention except for the method of claim 64, comprising: examining a guest memory of a guest OS of the clone; identifying one or more identifiers in the guest memory of the guest OS.  
see col. 10, lines 1-14, where the user may select which operating system they want on the clone VM. See col. 8, lines 50-65, where an identifier or IP address is identified in a model VM containing a guest OS).  
	Lagar-Cavilla et al. and Khandekar et al. are analogous art because they are from the same field of endeavor of virtual machines (see Lagar-Cavilla et al., abstract, and Khandekar et al., abstract, regarding virtual machines).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lagar-Cavilla et al. to comprise examining a guest memory of a guest OS of the clone; identifying one or more identifiers in the guest memory of the guest OS, as taught by Khandekar et al., in order to strip the identity to make a staged VM or assign a new identiy (see Khandekar et al., col. 8, lines 50-65, where identifying identifiers is necessary to strip a VM and make a new or staged VM different from the parent or model VM).
As to claim 72, Lagar-Cavilla et al., Dwarampudi et al. and Khandekar et al. also disclose the method of claim 71, further comprising: replacing the one or more identifiers with a new identifier (see Khandekar et al., col. 8, lines 50-65, where an identify is stripped, and a new identify (SID, computer name, IP address) is given when provisioning a new VM).  
As to claim 73, Lagar-Cavilla et al., Dwarampudi et al. and Khandekar et al. also disclose the method of claim 71, wherein the one or more identifiers include at least one of a hostname or a network address of the guest OS (see Khandekar et al., col. 8, lines 50-65, where an IP address or computer name is an identifier).  
As to claim 74, Lagar-Cavilla et al. and Dwarampudi et al. disclose the claimed invention except for the method of claim 64 further comprising: running a user agent on a guest OS of the clone, the user 
	However, Khandekar et al. disclose running a user agent on a guest OS of the clone, the user agent configured to flush any cached identifiers to prepare for an identifier change and to start or stop services as required once an identifier change is detected (see col. 10, lines 1-14, where the user may select which operating system they want on the clone VM. Also see col. 15, lines 50-55. Also see col. 8, lines 50-65, where older identifiers are stripped to prepare for an identifier change).  
	Lagar-Cavilla et al. and Khandekar et al. are analogous art because they are from the same field of endeavor of virtual machines (see Lagar-Cavilla et al., abstract, and Khandekar et al., abstract, regarding virtual machines).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lagar-Cavilla et al. to comprise running a user agent on a guest OS of the clone, the user agent configured to flush any cached identifiers to prepare for an identifier change and to start or stop services as required once an identifier change is detected, as taught by Khandekar et al., in order to strip the identity to make a staged VM or assign a new identiy (see Khandekar et al., col. 8, lines 50-65, where identifying identifiers is necessary to strip a VM and make a new or staged VM different from the parent or model VM).

Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dwarampudi et al.


CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 64-82 stand rejected.
b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132